In a proceeding to review: a determination of the State Rent Administrator which denied a protest to an order of a Local Rent Administrator denying -an application for an increase of maximum rent, the appeal is from an order entered October 26, 1956 denying the petition and dismissing the proceeding. The application was made on the grounds of unique or peculiar circumstances which materially affected the maximum rent. Order unanimously affirmed, without costs. No opinion. Present — Beldoek, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.